Applicant’s election without traverse of Group II, claims 1-10, is acknowledged.  Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

The specification is objected to because “divisional” (page 1, paragraph [0001], line 1) should be “continuation.”  Correction is required.

The Application Data Sheet is objected to because “Division” in page 3’s Domestic Benefit/National Stage Information section should be “Continuation.”  A corrected Application Data Sheet is required.

FIGS. 1-14 are objected to because elements 112 are not top spacers as described in the specification (they are bottom spacers).  The described top spacers 112 are formed on top of layers 108 and 110.  See the specification at paragraphs [0032] (first sentence), [0033] (last sentence), and [0035], (last sentence).  Figs. 1-14’s elements 112 should be renumbered and described in the specification as bottom spacers.  Furthermore, top spacers similar to the bottom spacers and numbered 112 should be added over layers 108 and 110.  Correction is required (see the corrected drawings filed in parent application 16/117,106 on October 31, 2019).


Claims 4-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not describe claim 4 as a whole, including forming the electrically conductive film on the sidewalls of the vertical semiconductor fin.  The electrically conductive film is not formed on the sidewalls of the vertical semiconductor fin (see page 8, paragraph [0035]).  Claims 5-10 depend on claim 4 and are thus similarly rejected.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (United States Patent 9,530,866, which was cited in the Information Disclosure Statement filed on September 22, 2020).
As to independent claim 1, Zhang discloses a method of forming a semiconductor device (see the entire patent, including the Figs. 2A-2N disclosure), the method comprising:  forming a bottom source/drain region 110N on a semiconductor substrate 102; forming a vertical semiconductor fin 108 including a bottom end that contacts the semiconductor substrate and is in electrical communication with the bottom source/drain region; forming a top source/drain region 142 (Fig. 2N) on a top end of the .

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (United States Patent 9,899,515, which was cited in the Information Disclosure Statement filed on September 22, 2020) together with Zhang (cited above).
As to independent claim 1, Cheng discloses a method for forming a semiconductor device (see the entire patent, including the Fig. 24 disclosure), the method comprising:  forming a bottom source/drain region 123 on a semiconductor substrate 110; forming a vertical semiconductor fin 131 including a bottom end that contacts the semiconductor substrate and is in electrical communication with the bottom source/drain region; forming a top source/drain region 300 on a top end of the vertical semiconductor fin, the top source/drain region separated from the semiconductor substrate by the vertical semiconductor fin; and forming an electrically conductive contact via 320 in ohmic connection with the top source/drain region to establish an electrically conductive path from the contact via to the bottom source/drain region.
The difference between claim 1 and Cheng is claim 1 further comprises forming an electrically conductive cap on an outer surface of the top source/drain region before forming the contact via on the top source/drain region.

It would have been obvious to one skilled in the art to form an electrically conductive cap on an outer surface of Cheng’s top source/drain region 300 (Fig. 23) before forming the contact via 320 (Fig. 24), as taught by Zhang.
As to dependent claim 2, Cheng’s top source/drain region 300 is also formed on sidewalls of the vertical semiconductor fin 131.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (cited above) together with Zhang (cited above) and Huang (United States Patent 5,998,252, which was cited in the Information Disclosure Statement filed on September 22, 2020).
Claim 3 depends on claim 2, which is rejected under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang (see above).  The above explanation of the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang is hereby incorporated by reference into this rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Cheng together with Zhang and Huang.
As to claim 3, Zhang discloses that its electrically conductive cap is formed of metal silicide (column 9, lines 53-56) but does not disclose how the metal silicide is formed.
Huang teaches that a metal silicide is conventionally formed by forming a metal on a silicon region and annealing (column 3, lines 56-65). 


United States Patent 10,833,173 is related to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814